UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 13, 2010 MISCOR Group, Ltd. (Exact name of registrant as specified in its charter) Indiana 333-129354 20-0995245 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800 Nave Road, S.E., Massillon, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(330) 830-3500 1125 South Walnut Street, South Bend, Indiana 46619 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. At the MISCOR Group, Ltd. (the “Company”) 2010 Annual Meeting of Shareholders (“Meeting”), held on May 13, 2010, shareholders voted on the matters described below, with the final voting results as specified below. 1. The nominee for election to the Board of Directors was elected for a three-year term, based upon the following votes: Nominee Votes For Votes Withheld Broker Non-Votes William J. Schmuhl, Jr. 0 2. The Board of Director’s proposal to ratify the appointment of BDO Seidman LLP as the Company’s Independent Registered Public Accounting Firm for the year ending December 31, 2010 was approved based on the following votes: Votes for Votes against Abstentions Broker non-votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 5, 2010 MISCOR Group, Ltd. By: /s/ Michael P. Moore Name: Michael P. Moore Title: President and Chief Executive Officer
